Title: To George Washington from Jacob Hollingsworth, 1 August 1793
From: Hollingsworth, Jacob
To: Washington, George



Sir
Elkton [Md.] 1 August 1793

Agreable to your Request I applied to Mr Briscoe the Maried Gentleman who I mentioned to you when here, he says its not Convianiant to His famaly to Undertake your Business, since  that a young Man of the Name of Sappington a Native of this County who was Boarn about fifteen Mills from this of a Sivle Reagular famaly, said Sappington has a Recomendation from two very Reputable Gentleman of Hartford County who I Conseve May be Confided in, and I Know the mode of Conduct on Persusia Island has been in the grai⟨s⟩ing, Darey & Farming Line, for further advice I would wish you to apply to Colo. Saml Hughs near Haverde Grass the Propreator of the Island, Mr Sappngton will wait on you about the 12 of this month.
if I Can be of Eany further youse to you Shall be very Happy to Sarve you. your Obt Sevt

Jacob Hollingsworth

